Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement of Applied Minerals, Inc. on Form S-8 (No. 333-193835) of our report dated March 29, 2016,on our audits ofthe consolidated financial statements andfinancial statement schedule as of December 31, 2015 and 2014 and for each of the years in the three-year period endedDecember 31, 2015,which report isincluded in this AnnualReport onForm 10-K. /s/ EISNERAMPER LLP New York, New York March 29, 2016
